Kupferman, J. (concurring).
While I concur with the majority in the conclusion that to hold the plaintiff to be 40% at fault *380is clearly erroneous, were the matter preserved, I would go further and find that any attribution of fault to the plaintiff is against the weight of the evidence.
When one is invited to dance at a special party, one does not expect a hazardous trip impeded by a person of the opposite sex.
To accept the reasoning in the dissent, one would have to conclude that Irving Berlin should have added to his "Dancing Cheek to Cheek” the words "with your eyes on the dance floor looking for potholes.”